DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	On May 13, 2021, the Office mailed a Restriction Requirement. On July 13, 2021, Applicant responded with an election, without traverse, of Group I, claims 33, 34, and 41-55.
	On August 24, 2021, Applicant canceled all of the previously pending claims and presented new claims 57-76. All of these claims are drawn to one invention and are examined on the merits herein.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide: an amendment to the specification adding the incorporation-by-reference paragraph. As noted above, this paragraph must include (i) the name of the ASCII text file; (ii) the date of its creation; and (iii) the size of the ASCII text file in bytes.

Specification
4.	The specification is objected to because the continuity information in the first paragraph should be updated to indicate that prior-filed Application Serial No. 15/706,649 has issued as U.S. Patent 10,683,531.
The specification is also objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. More specifically, since the claimed methods do not use cell-free DNA, amending the title accordingly is suggested. 
	The specification is also objected to because the sequence identifiers do not comply with the format set forth in 37 CFR 1.821(d). In particular, the format “SEQ ID NO.: X” used on pages 57-58 must be replaced with “SEQ ID NO: X”. 
Further, the use of the terms AMPURE (see, e.g., pages 24-25), VERASEQ (see, e.g., page 33), and PHUSION (see, e.g., page 33), each of which is a trade name or a mark used in commerce, has been noted in this application. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings 
5.	The drawings filed February 28, 2020 are objected to because they include the terms AMPURE in Figures 5, 6, and 38-40 and AMPLISEQ in Figure 29, each of which is a trade name or a mark used in commerce. As noted above in the “Specification” section, such terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
	The drawings are also objected to because Figures 11, 14, 20-24, and 26-31 contain illegible/blurry text and/or numbers.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 900, 902, 904, 906, 908, 910, 912, 914, 916, 918, 920, 922, and 924. See Figure 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 70 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 70 depends from claim 57 and recites “wherein the adapter nucleic acid comprises a barcode or a primer binding site.” The option for the adapter nucleic acid to contain a primer binding site is not further limiting because it is inherent in any adapter nucleic acid. In other words, since a primer can be designed to bind to any nucleic acid, an adapter nucleic acid necessarily contains a primer binding site. Accordingly, this option in claim 70 is not further limiting, and the claim fails to comply with 35 U.S.C. 112(d) for this reason.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claims
7.	Applicant is advised that should claim 60 be found allowable, claim 72 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


9.	Claims 57-68 and 70-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,704,082 B2 (IDS reference) in view of Fang et al. (OncoImmunology 2014; 3: 12, e968467).
	The instant claims are drawn to a method for preparing a nucleic acid for analysis. As can be seen in independent claims 57 and 72, the claimed method includes the following steps: (a) adding at least one nucleotide to the 3’ end of a double-stranded cDNA, wherein at least one of the nucleotides is modified to contain a capture moiety (e.g., biotin), and wherein the cDNA encodes a portion of a T-cell receptor, a B-cell receptor, or an immunoglobulin light or heavy chain; (b) ligating an adapter nucleic acid to the resulting cDNA molecule to produce a ligation product containing at least one capture moiety modified nucleotide, and (c) capturing the ligation product using a binding partner of the capture moiety (e.g., an avidin protein).
	The claims of the ‘082 patent overlap in scope with the instant claims in that they are also drawn to a method for preparing a nucleic acid for analysis that comprises the addition of at least one capture moiety modified nucleotide, adapter ligation, and capture of the ligation product via a binding partner of the capture moiety on at least one of the nucleotides. 

	Prior to the effective filing date of the claimed invention, though, it would have been obvious for the ordinary artisan to practice the method recited in the claims of the ‘082 patent using such cDNA molecules. Fang provides motivation to do so by teaching that it is desirable to sequence T-cell and B-cell repertoires since immune responses have a role in cancer and autoimmune conditions (abstract and pages 7-9). Fang also provides a reasonable expectation of success by describing how to generate cDNA from mRNA isolated from peripheral blood lymphocytes for analysis of T-cell receptor nucleic acids and subjecting the resulting cDNA to amplification and sequencing reactions (pages 10-11). And, further, the cDNAs amplified and sequenced by Fang include a TCR constant region and variable region (pages 10-11). Thus, the instant claims 57-59, 72, and 73 are not patentably distinct from the claims of the ‘082 patent in view of Fang.
	The limitations of the instant claims 60 and 61, which depend directly or indirectly from claim 57, are recited in claims 1 and 18 of the ‘082 patent. Thus, these claims are also not patentably distinct from the claims of the ‘082 patent in view of Fang.
	Further regarding the instant claims 62, 63, and 74, claims 1 and 18 of the ‘082 patent recite that the PCR is conducted using a target-specific primer and a primer complementary to the adapter nucleic acid. As well, claim 5 of the ‘082 patent recites conducting a second PCR that uses a second adapter primer that targets a sequence complementary to the adapter nucleic acid and a second target-specific primer, wherein the second target-specific primer is nested 
	Regarding the instant claim 64, the claims of the ‘082 patent do not include a sequence determination (e.g., sequencing) step, but this would have been an obvious modification since the teachings of Fang cited above discuss the desirability of sequencing amplified TCR and BCR nucleic acids to monitor the immune repertoire and discover novel nucleic acids. Thus, the instant claim 64 is not patentably distinct from the claims of the ‘082 patent in view of Fang.
	The limitations of the instant claim 65, which depends from claim 57, are recited in claims 1 and 2 of the ‘082 patent. Thus, the instant claim 65 is not patentably distinct from the claims of the ‘082 patent in view of Fang.
	The limitations of the instant claims 66 and 67, which each depend from claim 57, are met by claim 12 of the ‘082 patent. Thus, the instant claims 66 and 67 are not patentably distinct from the claims of the ‘082 patent in view of Fang.
	The limitations of the instant claims 68 and 75, which depend from claim 57 and claim 72, respectively, are recited in claim 8 of the ‘082 patent. Thus, the instant claims 68 and 75 are not patentably distinct from the claims of the ‘082 patent in view of Fang.
	The limitations of the instant claim 70, which depends from claim 57, are met by claims 1 and 18 of the ‘082 patent since the adapter nucleic acid disclosed in each claim necessarily 
	The limitations of the instant claim 71, which depends from claim 57, are recited in claim 2 of the ‘082 patent. Thus, the instant claim 71 is not patentably distinct from the claims of the ‘082 patent in view of Fang.
	The limitations of the instant claim 76, which depends from claim 75, are recited in claim 11 of the ‘082 patent. Thus, the instant claim 76 is not patentably distinct from the claims of the ‘082 patent in view of Fang.

10.	Claim 69 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,704,082 B2 (IDS reference) in view of Fang et al. (OncoImmunology 2014; 3: 12, e968467) and further in view of Iafrate et al. (US 2013/0303461 A1; IDS reference).
	The instant claim 69 depends from claim 57 and recites, “wherein the capturing of (c) provides an immobilized ligation product, and the method further comprises washing the immobilized ligation product, and amplifying at least a portion of the ligation product.”
	As discussed above, the instant claims 57-68 and 70-76 are not patentably distinct from the claims of the ‘082 patent in view of Fang.
	Regarding the instant claim 69, claim 11 of the ‘082 patent meets the requirement for the capture step to provide an immobilized ligation product. Claims 1 and 18 of the ‘082 patent also teach amplifying the ligation product. 
.

11.	Claims 57-76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-60 of copending Application No. 16/919,238 in view of Fang et al. (OncoImmunology 2014; 3: 12, e968467). 
The instant claims are drawn to a method for preparing a nucleic acid for analysis. As can be seen in independent claims 57 and 72, the claimed method includes the following steps: (a) adding at least one nucleotide to the 3’ end of a double-stranded cDNA, wherein at least one of the nucleotides is modified to contain a capture moiety (e.g., biotin), and wherein the cDNA encodes a portion of a T-cell receptor, a B-cell receptor, or an immunoglobulin light or heavy chain; (b) ligating an adapter nucleic acid to the resulting cDNA molecule to produce a ligation product containing at least one capture moiety modified nucleotide, and (c) capturing the ligation product using a binding partner of the capture moiety (e.g., an avidin protein).
	The claims of the ‘238 application overlap in scope with the instant claims in that they are also drawn to a method for preparing a nucleic acid for analysis that comprises the addition 
	More specifically, regarding the instant claims 57-59, 72, and 73, claims 39, 45, 55, 57, and 60 of the ‘238 application contain all of the recited limitations except for the requirement in the instant claims for the cDNA to encode a constant region and a variable region of a T-cell receptor, a B-cell receptor, or an immunoglobulin light or heavy chain. 
	Prior to the effective filing date of the claimed invention, though, it would have been obvious for the ordinary artisan to practice the method recited in the claims of the ‘238 application using such cDNA molecules. Fang provides motivation to do so by teaching that it is desirable to sequence T-cell and B-cell repertoires since immune responses have a role in cancer and autoimmune conditions (abstract and pages 7-9). Fang also provides a reasonable expectation of success by describing how to generate cDNA from mRNA isolated from peripheral blood lymphocytes for analysis of T-cell receptor nucleic acids and subjecting the resulting cDNA to amplification and sequencing reactions (pages 10-11). And further, the cDNAs amplified and sequenced by Fang include a TCR constant region and variable region (pages 10-11). Thus, the instant claims 57-59, 72, and 73 are not patentably distinct from the claims of the ‘238 application in view of Fang.
	The limitations of the instant claims 60 and 61, which depend directly or indirectly from claim 57, are recited in claims 40, 41, 55, and 57 of the ‘238 application. Thus, these claims are also not patentably distinct from the claims of the ‘238 application in view of Fang.
	Further regarding the instant claims 62, 63, and 74, claims 42 and 57 of the ‘238 application recite that the PCR is conducted using a target-specific primer and a primer complementary to the adapter nucleic acid. As well, claim 43 of the ‘238 application recites 
	The limitations of the instant claim 64, which depends from claim 57, are recited in claim 44 of the ‘238 application. Thus, the instant claim 64 is not patentably distinct from the claims of the ‘238 application in view of Fang.
The limitations of the instant claim 65, which depends from claim 57, are recited in claims 46 and 47 of the ‘238 application. Thus, the instant claim 65 is not patentably distinct from the claims of the ‘238 application in view of Fang.
	The limitations of the instant claims 66 and 67, which each depend from claim 57, are recited in claims 48 and 49, respectively, of the ‘238 application. Thus, the instant claims 66 and 67 are not patentably distinct from the claims of the ‘238 application in view of Fang.
	The limitations of the instant claims 68 and 75, which depend from claim 57 and claim 72, respectively, are recited in claims 51 and 58 of the ‘238 application. Thus, the instant claims 68 and 75 are not patentably distinct from the claims of the ‘238 application in view of Fang.

	The limitations of the instant claim 71, which depends from claim 57, are recited in claim 54 of the ‘238 application. Thus, the instant claim 71 is not patentably distinct from the claims of the ‘238 application in view of Fang.
	The limitations of the instant claim 76, which depends from claim 75, are recited in claim 59 of the ‘238 application. Thus, the instant claim 76 is not patentably distinct from the claims of the ‘238 application in view of Fang.
This is a provisional nonstatutory double patenting rejection.

	Prior Art
12.	The pending claims are free of the prior art. 
These claims are drawn to a method for that comprises the following steps: (a) adding at least one nucleotide to the 3’ end of a double-stranded nucleic acid containing a target nucleotide sequence, wherein at least one of the nucleotides is modified with a capture moiety; (b) ligating an adaptor to the resulting nucleic acid; and (c) capturing the resulting ligation product using a binding partner of the capture moiety present in the nucleotide(s) added in step (a). 
The closest prior art is that of Rava et al. (US 2011/0201507 A1; IDS reference) and Bignell et al. (US 2009/0093378 A1; IDS reference). 
Rava discloses a method that comprises capturing ligation products labeled with a capture moiety (biotin), but the capture moiety (biotin) is located on the adaptor rather than added during the A-tailing step (see, e.g., paras. 132 and 236). Adding nucleotides modified with a capture 
As well, the method of Bignell is fundamentally different from the instant claims at least because the adaptor is not ligated to the sequence containing capture moiety-labeled nucleic acids as required by the instant claims. Instead, in the method of Bignell, biotin-labeled nucleic acids are self-ligated, fragmented again, end-repaired again, tailed again but with unlabeled nucleotides, and then ligated to the adaptor (see Figure 1 and also Figures 2a-2c). There is no proper rationale to alter the method of Bignell so as to eliminate the steps occurring between the biotin labeling and adaptor ligation steps. Indeed, doing so would completely alter the principle by which the method of Bignell operates.
In view of the foregoing, the pending claims are free of the prior art. 

	Conclusion
13.	No claims are currently allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637